Order denying motion to modify judgment awarding alimony reversed on the law and motion granted. Judgment modified by providing that the alimony shall be thirty dollars per week from and after August 3, 1932, the return day of the motion. The court had power to entertain the motion. The judgment contained a provision for alimony, inserted therein at the instance of plaintiff. The court was not divested of jurisdiction to amend the judgment alimony provision because of the existence of an agreement containing a similar provision. (Kunker v. Kunker, 230 App. Div. 641.) An examination of the papers indicates that the resources of defendant have diminished, and in our opinion the amount of the alimony should be reduced from fifty dollars to thirty dollars per week. Appeal from order denying reargument dismissed. This determination is without prejudice to the rights, if any, that plaintiff may have under the agreement, concerning which we express no opinion. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.